Case 19-11626-KG Doc 787 Filed 01/16/20 Page 1 of 2

‘aa 1310 POINT BREEZE AVENUE

  
  

      

JORDAN A. HARRIS, memBer eA},
DEMOCRATIC WHIP ‘ Mae PHILADELPHIA, PENNSYLVANIA 19145
186th LEGISLATIVE DISTRICT > or “ge. (215) 952-3378
428 MAIN CAPITOL BUILDING nye . Wy FAX: (215) 962-1141
P.O. BOX 202186 i . SATELLITE OFFICE:
HARRISBURG, PENNSYLVANIA 17120-2186 WN BN NS 2103 SNYDER AVENUE
(717) 783-1792 Poets ee PHILADELPHIA, PENNSYLVANIA 19143
FAX: (717) 787-7172 en (215) 755-9185
wot BNE Mie PO FAX: (215) 952-3375

BE

House of Representatives

COMMONWEALTH OF PENNSYLVANIA mal ~~
HARRISBURG ae 8
We Cue sav
Jan. 15, 2020 sz B= TT
4 = co =e rec
SEF QR Oo
The Honorable Kevin Gross oe no:
. Mics
United States Bankruptcy Court e 2* im
District of Delaware ES nN O
824 N. Market Street, 6" Floor mz a

Wilmington, DE 19801

Dear Judge Gross:

My family has lived within a few miles of the Philadelphia Energy Solutions (PES) refinery site for
over 40 years. Personally, I’ve lived within a mile of the PES site for a decade, and now, in my
current position as state representative of the 186« Legislative District and House Democratic Whip, I
represent approximately 62,000 Philadelphians who live near the PES site and many who worked at
the PES site. I’ve seen firsthand the impact the PES fire and subsequent closure had on our
community. With that impact in mind, I’m urging you to take into consideration several key factors

when ruling on a potential purchaser of the site.

First, the health and safety of the people living near PES should be prioritized. PES has been
Philadelphia’s largest single polluter, contributing to higher rates of respiratory illness in the
neighborhoods closest to the refinery including asthma, COPD and emphysema. Given the amount of
Environmental Justice Areas in Philadelphia, especially the areas surrounding PES and many of the
neighborhoods I represent, it is extremely important that we take into consideration the health of
the families living near the former PES site; the water they drink and the air that they breathe.

In addition, I strongly encourage you to take the environmental impact of the potential purchaser into
consideration. PES had been identified as the largest industrial contributor of greenhouse gases in
Philadelphia. Given the amount of Environmental Justice Areas in Philadelphia, especially the areas
surrounding PES and many of the neighborhoods I represent, it’s of the utmost importance that we
take into consideration the people who live near the former PES site and drink the water and breathe
the air that could be negatively impacted. I would strongly encourage the potential purchaser to abide
by Mayor Kenney’s Powering Our Future, the city’s long-term clean energy plan. This reduction in
greenhouse emissions will benefit the entire region, and any incoming business or industry should be

encouraged to abide by this plan.

It's also imperative to think of the potential economic effect on the people I represent and all
Philadelphians when evaluating potential purchasers of this site. As you know, PES employed over
1,900 individuals. Many of these jobs were well-paying, family-sustaining union positions that were
a vital part of our local economy. PES paid approximately $237 million annually in employee
Case 19-11626-KG Doc 787 Filed 01/16/20 Page 2 of 2

compensation and had annual expenditures of $1.1 billion. The removal of this economic benefit
from our local community has forced some families to make tough decisions and other families to
consider leaving Philadelphia in search of other opportunities.

Beyond the direct economic benefit of quality union jobs being present at PES, the complex was
incredibly important to our regional economy in Philadelphia and the surrounding communities.
Estimates show that PES contributed $2.1 billion to the entire Philadelphia economy and when
indirect employment is added to direct employment, over 6,300 Philadelphians benefitted from the
operations at PES.

These numbers speak for themselves. Many in my district relied on PES and the contribution it made
to our local economy. When considering the proposals to purchase the PES site, I implore you to
ensure that any potential new business plans to help rebuild our local economy and take the place of
the thousands of jobs lost and income eliminated. I also strongly encourage any potential purchaser
to have a plan that falls in line with the Philadelphia 2035 plan for the Lower South District.

Finally, with the obvious importance of this decision on the communities surrounding the PES site, ]
strongly urge you to take into consideration the wants and needs of those who live nearby and will be
more directly impacted by this decision. Our residents, community groups, organizations and
businesses have a vested interest in the outcome of this purchase, and I hope their viewpoint is
strongly considered when deciding. Our shared future should not be defined without input from the
very people this will affect. I believe proper community feedback will only help the transition of the
PES site to its new owners.

I would gladly discuss any of these issues with you further, and please don’t hesitate to contact me if
you would like more information. We must keep in mind the welfare of the neighborhoods that I
grew up in surrounding PES as we consider the economic, health, safety and environmental
consequences for the future of Philadelphia built into this incredibly important decision.

With regards, I am:

Aas

Jordan A. Harris
Democratic Whip
186 Legislative District

 
